                Case 2:19-cr-00547-CJC Document 43 Filed 03/01/21 Page 1 of 5 Page ID #:217
                                                        United States District Court
                                                        Central District of California


UNITED STATES OF AMERICA vs.                                                Docket No.             2:19-cr-00547-CJC

Defendant         JOHN O’BRIEN                                              Social Security No. 6           5    5     1

akas: John David O’Brien                                                    (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                     MONTH   DAY   YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.         03     01    2021


 COUNSEL                                                                  Craig Wilke, Retained
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
  FINDING

                      Conspiracy to Commit Health Care Fraud in violation of 18 U.S.C. § 1349 as charged in the Single Count
                      Information.

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/             contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM                that pursuant to the Sentencing Reform Act of 1984, the defendant, JOHN O’BRIEN, be committed on the Single-Count
  ORDER               Information to the custody of the Bureau of Prisons to be imprisoned for a term of ONE (1) DAY, WHICH THE COURT
                      DEEMS DEFENDANT HAS SERVED IN FULL (TIME SERVED).

The defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the
Bureau of Prisons’ Inmate Financial Responsibility Program.

It is further ordered that the defendant shall pay restitution in the total amount of $2,193,914.00 pursuant to 18 U.S.C.
§ 3663A.

The amount of restitution ordered shall be paid as follows:

                            Victim                                                    Amount

                            Medicare                                                  $2,193,914.00

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to
the Bureau of Prisons’ Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after
release from custody, nominal monthly payments of at least $100 during the period of supervised release, which shall
begin 30 days after the commencement of supervision. Nominal restitution payments are ordered as the Court finds
that the defendant's economic circumstances do not allow for either immediate or future payment of the amount
ordered.




CR-104 (docx 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1 of 5
                Case 2:19-cr-00547-CJC Document 43 Filed 03/01/21 Page 2 of 5 Page ID #:218

USA vs.     JOHN O’BRIEN                                           Docket No.:   2:19-cr-00547-CJC

The defendant shall be held jointly and severally liable with convicted co-participant Antonio Olivera (Docket
No. 2:19CR00528(A)-CJC) for the amount of restitution ordered in this judgment. The victim’s recovery is limited to
the amount of its loss and the defendant's liability for restitution ceases if and when the victim receives full restitution.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have
the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §
3612(g).

The defendant shall comply with Second Amended General Order No. 20-04.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of THREE (3)
YEARS under the following terms and conditions:

1. The defendant shall comply with the rules and regulations of the U. S. Probation & Pretrial Services Office
   and Second Amended General Order 20-04, including the conditions of probation and supervised release set
   forth in Section III of Second Amended General Order 20-04;

2. During the period of community supervision, the defendant shall pay the special assessment and restitution
   in accordance with this judgment's orders pertaining to such payment;

3. The defendant shall cooperate in the collection of a DNA sample from his person;

4. The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
   judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered financial
   obligation;

5. The defendant shall not engage, as whole or partial owner, employee or otherwise, in any business or profession
   that bills Medicare or any other publicly funded health care benefit program without the express written
   approval of the Probation Officer prior to engaging in such employment, business, or profession;

6. The defendant shall participate for a period of eighteen (18) months in a home detention program which may
   include electronic monitoring, GPS, or automated identification system and shall observe all rules of such
   program, as directed by the Probation Officer; and

7. The defendant shall perform eighty (80) hours of community service as directed by the Probation Officer.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.

Bond is exonerated.

The Court advises the defendant of his right to appeal.




CR-104 (docx 12/20)                      JUDGMENT & PROBATION/COMMITMENT ORDER                                        Page 2 of 5
                 Case 2:19-cr-00547-CJC Document 43 Filed 03/01/21 Page 3 of 5 Page ID #:219

 USA vs.     JOHN O’BRIEN                                                              Docket No.:     2:19-cr-00547-CJC


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.
                                                                   d.



           March 1, 2021
            Date                                                         HON. CORMAC J. CARNEY,
                                                                                        CAR
                                                                                          RNE                    udge
                                                                                           N Y, U. S. District JJu
                                                                                                                Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment
                                                                   robation/Commitment Order to the U.S. Marshal
                                                                                                         Maarshal or ot
                                                                                                                     other qualified officer.


                                                                         Clerk, U.S. District Court




           March 1, 2021                                           By
            Filed Date                                                   Deputy
                                                                         Depu
                                                                            uty Cle
                                                                                Clerk
                                                                                  erk Cheryl
                                                                                      Chery Wynn



The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                               While the defendant is on probation or supervised release pursuant to this judgment:
1.   The defendant must not commit another federal, state, or local              9.      The defendant must not knowingly associate with any persons
     crime;                                                                              engaged in criminal activity and must not knowingly associate with
2.   The defendant must report to the probation office in the federal                    any person convicted of a felony unless granted permission to do so
     judicial district of residence within 72 hours of imposition of a                   by the probation officer. This condition will not apply to intimate
     sentence of probation or release from imprisonment, unless                          family members, unless the court has completed an individualized
     otherwise directed by the probation officer;                                        review and has determined that the restriction is necessary for
3.   The defendant must report to the probation office as instructed by                  protection of the community or rehabilitation;
     the court or probation officer;                                             10.     The defendant must refrain from excessive use of alcohol and must
4.   The defendant must not knowingly leave the judicial district without                not purchase, possess, use, distribute, or administer any narcotic or
     first receiving the permission of the court or probation officer;                   other controlled substance, or any paraphernalia related to such
5.   The defendant must answer truthfully the inquiries of the probation                 substances, except as prescribed by a physician;
     officer, unless legitimately asserting his or her Fifth Amendment           11.     The defendant must notify the probation officer within 72 hours of
     right against self-incrimination as to new criminal conduct;                        being arrested or questioned by a law enforcement officer;
6.   The defendant must reside at a location approved by the probation           12.     For felony cases, the defendant must not possess a firearm,
     officer and must notify the probation officer at least 10 days before               ammunition, destructive device, or any other dangerous weapon;
     any anticipated change or within 72 hours of an unanticipated               13.     The defendant must not act or enter into any agreement with a law
     change in residence or persons living in defendant’s residence;                     enforcement agency to act as an informant or source without the
7.   The defendant must permit the probation officer to contact him or                   permission of the court;
     her at any time at home or elsewhere and must permit confiscation           14.     The defendant must follow the instructions of the probation officer
     of any contraband prohibited by law or the terms of supervision and                 to implement the orders of the court, afford adequate deterrence
     observed in plain view by the probation officer;                                    from criminal conduct, protect the public from further crimes of the
8.   The defendant must work at a lawful occupation unless excused by                    defendant; and provide the defendant with needed educational or
     the probation officer for schooling, training, or other acceptable                  vocational training, medical care, or other correctional treatment in
     reasons and must notify the probation officer at least ten days before              the most effective manner.
     any change in employment or within 72 hours of an unanticipated
     change;




 X The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to


 CR-104 (docx 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 3 of 5
                Case 2:19-cr-00547-CJC Document 43 Filed 03/01/21 Page 4 of 5 Page ID #:220

USA vs.     JOHN O’BRIEN                                                         Docket No.:     2:19-cr-00547-CJC

penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for
offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check or money order
made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number. Payments must be
delivered to:

          United States District Court, Central District of California
          Attn: Fiscal Department
          255 East Temple Street, Room 1178
          Los Angeles, CA 90012

or such other address as the Court may in future direct.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
3563(a)(7).

          Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
                         States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

         As directed by the Probation Officer, the defendant must provide to theProbation Officer: (1) a signed release authorizing credit report
inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
any line of credit without prior approval of the Probation Officer.

         When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business or
trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance of
opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the new
account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s behalf.

        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

These conditions are in addition to any other conditions imposed by this judgment.




                                                                      RETURN

I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                      to


CR-104 (docx 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 4 of 5
                Case 2:19-cr-00547-CJC Document 43 Filed 03/01/21 Page 5 of 5 Page ID #:221

USA vs.     JOHN O’BRIEN                                                       Docket No.:       2:19-cr-00547-CJC

Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                    to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                             By
           Date                                                     Deputy Marshal




                                                                CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.
                                                                    Clerk, U.S. District Court


                                                             By
           Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 12/20)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
